                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DONALD STURGIS,

              Plaintiff,
                                                                         Case No. 18-12955
v.
                                                                       HON. AVERN COHN
STATE OF MICHIGAN,

           Defendant.
________________________________________/

           ORDER DENYING MOTION FOR RECONSIDERATION (Doc. 6)

                                              I.

       This is a prisoner civil rights case. Plaintiff Donald Sturgis, a state prisoner

proceeding pro se and without prepayment of the filing fee, claimed that defendant, the

State of Michigan, violated his constitutional rights by failing to follow its own laws and

rules in denying him parole. The Court dismissed the complaint for failure to state a

viable claim. (Doc. 5). Before the Court is plaintiff’s motion for reconsideration. (Doc.

6). For the reasons that follow, the motion is DENIED.

                                             II.

       E.D. Mich. LR 7.1 (h) allows a party to file a motion for reconsideration. Under

the rule, a motion for reconsideration may only be granted if the movant demonstrates a

palpable defect by which the court and the parties have been misled and show that

correcting the defect will lead to a different disposition of the case. However, a motion

for reconsideration which presents the same issues already ruled upon by the court,

either expressly or by reasonable implication, will not be granted. Ford Motor Co. v.

Greatdomains.com, Inc., 177 F. Supp. 2d 628, 632 (E.D. Mich. 2001).
                                               III.

       Plaintiff has not satisfied the above standard. Plaintiff says that the Court erred

in considering the complaint as brought under § 1983 as he asserted claims under

additional federal statutes and now seeks only to assert a claim under 28 U.S.C. §

1343. This statute gives federal courts original jurisdiction to hear civil claims over “any

Act of Congress providing for the protection of civil rights.” See § 1343(a)(4). Section

1343, however, merely grants the Court jurisdiction to hear civil actions claiming

violations of civil rights; it does not provide a basis for substantive relief.

       Moreover, as the Court explained, plaintiff named the “State of Michigan” as

defendant. It appeared that he intentionally named the State of Michigan rather than

the Parole Board or its members because he wanted to avoid having his case heard in

the United States District Court for the Western District of Michigan (where the Parole

Board and its members reside). See Complaint, Doc. 1, at p. 2-4. Regardless of what

statute is asserted, the complaint against the State of Michigan is barred by the

Eleventh Amendment, as explained in the dismissal order.

       SO ORDERED.


                                                      S/Avern Cohn
                                                      AVERN COHN
                                                      UNITED STATES DISTRICT JUDGE
Dated: 11/19/2018
      Detroit, Michigan




                                                2
